Citation Nr: 0531713	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-49 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for diabetes 
mellitus as a result of herbicide exposure is addressed in a 
separate decision because of different representation.)  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1996 rating decision by the Los Angeles Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in May 2004, when it was remanded for 
additional development, and it is now before the Board for 
further appellate review.  Simultaneous with the decision 
below, the Board is issuing a preliminary order that vacates 
the May 2004 remand on the ground that the veteran has 
withdrawn his appeal in this matter, thus rendering the 
directives of the May 2004 remand moot.  


FINDINGS OF FACT

In a written statement (VA Form 21-4142) received by the RO 
in March 2004 and forwarded to the Board subsequent to the 
May 2004 Board remand, the veteran notified VA that he wished 
to withdraw his appeal in the matter of entitlement to 
service connection for PTSD; there is no question of law or 
fact remaining before the Board in this matter.  


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for PTSD.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  However, 
given the veteran's expression of intent to withdraw his 
appeal, further discussion of the impact of the VCAA is not 
necessary.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a written statement received by the RO 
in March 2004 (and forwarded to the Board subsequent to the 
May 2004 remand), the veteran stated that he wished to 
withdraw his appeal as to the matter of entitlement to 
service connection for PTSD.  Hence, there is no allegation 
of error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter.  


ORDER

The appeal in the matter of entitlement to service connection 
for PTSD is dismissed.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


